Name: Council Regulation (EEC) No 2910/83 of 17 October 1983 amending Regulation (EEC) No 1430/82 providing for restrictions on the importation of hemp and hemp seed and amending Regulation (EEC) No 1308/70 in respect of hemp
 Type: Regulation
 Subject Matter: agricultural policy;  trade;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31983R2910Council Regulation (EEC) No 2910/83 of 17 October 1983 amending Regulation (EEC) No 1430/82 providing for restrictions on the importation of hemp and hemp seed and amending Regulation (EEC) No 1308/70 in respect of hemp Official Journal L 287 , 20/10/1983 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 16 P. 0254 Spanish special edition: Chapter 03 Volume 29 P. 0074 Swedish special edition: Chapter 3 Volume 16 P. 0254 Portuguese special edition Chapter 03 Volume 29 P. 0074 *****COUNCIL REGULATION (EEC) No 2910/83 of 17 October 1983 amending Regulation (EEC) No 1430/82 providing for restrictions on the importation of hemp and hemp seed and amending Regulation (EEC) No 1308/70 in respect of hemp THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42, 43 and 113 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 3 of Regulation (EEC) No 1430/82 (3), as amended by Regulation (EEC) No 201/83 (4), provides that the said Regulation shall apply from 1 August 1983; whereas, taking into account some inherent technical difficulties in applying certain measures provided for in this Regulation, this date cannot be respected; whereas it should be changed to 1 August 1984, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 1430/82 is hereby replaced by the following: 'Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1984.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1983. For the Council The President C. SIMITIS (1) OJ No C 204, 30. 7. 1983, p. 7. (2) Opinion delivered on 16 September 1983 (not yet published in the Official Journal). (3) OJ No L 162, 12. 6. 1982, p. 27. (4) OJ No L 26, 28. 1. 1983, p. 3.